Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 16, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dote US 2018/0366445.
Regarding claim 1, Dote Figs. 1-17 discloses a semiconductor apparatus comprising: 
a first semiconductor layer Si wafer 11A; 
a second semiconductor layer 11B overlapping the first semiconductor layer 11A; and 
a wiring structure 16 arranged between the first semiconductor layer and the second semiconductor layer, wherein the second semiconductor layer is provided with a p-type metal insulator semiconductor (p-type MIS) transistor 10, 
wherein a crystal structure of the first semiconductor layer 11A has a first crystal orientation <110> and a second crystal orientation <100> in a direction along a principal surface of the first semiconductor layer, and a Young's modulus of the first semiconductor layer in a direction along the first crystal orientation <110> is higher 169 GPa than a Young's modulus of the first semiconductor layer in a direction along the second crystal orientation <100> [0042], 
wherein an angle formed by the first crystal orientation <110> and a direction in which a source and a drain of the p-type MIS transistor are arranged is more than 30 degrees and less than 60 degrees [0078], and 
wherein an angle formed by the second crystal orientation <100> and the direction in which the source and the drain of the p-type MIS transistor 10 are arranged is 0 degrees or more and 30 degrees or less [0069]-[0070] (note: stacked layers are rotated by a certain degree as to suppress warping in order to produce a device in which poor reliability due to defective joining or stress is suppressed [0069]).
Regarding claim 16, Dote discloses the semiconductor apparatus according to claim 1, wherein a length of at least one side of the first semiconductor layer is 10 mm or more [0047].  
Regarding claim 17, Dote discloses the semiconductor apparatus according to claim 1, wherein the second semiconductor layer has a thickness of 700 pm or more and 800 pm or less [0054].  
Regarding claim 20, Dote discloses the semiconductor apparatus according to claim 1, wherein the first crystal orientation is a <110> orientation, and the second crystal orientation is a <100> orientation [0042].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dote as applied to claim 1 above, and further in view of Kanike US 2012/0292664.
Regarding claim 4, Dote discloses the semiconductor apparatus according to claim 1, wherein a main component of the second semiconductor layer is silicon. Dote does not disclose wherein a front surface of the second semiconductor layer includes a cobalt silicide region and/or a nickel silicide region.  Kanike teaches a NiSi layer on SiGe source/drain regions of an IC. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have nickel silicide layers on the CMOS transistors (source/drain regions) of Dote for the purpose of providing a low resistive connection.

Claims 5, 10, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dote as applied to claim 1 above, and further in view of Yokoyama, US 2012/0248544.
Regarding claim 5, Dote discloses the semiconductor apparatus according to claim 1. Dote does not disclose wherein a main component of the second semiconductor layer is silicon, and wherein the second semiconductor layer includes a region containing germanium and/or indium.  Yokoyama Fig. 3 [0208] teaches a second semiconductor layer 211P containing SiGe (Ge concentration: 10-45 at%) overlapping a first semiconductor layer 111N. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a second semiconductor layer made of SiGe as taught by Yokoyama for the purpose of applying a compressive stress on the channel.
claim 10, Dote discloses the semiconductor apparatus according to claim 1. Dote does not disclose wherein the first semiconductor layer includes an n-type MIS transistor, and wherein the first semiconductor layer does not include a p-type MIS transistor. Yokoyama Fig. 3 teaches a first semiconductor layer that includes an n-type MIS transistor 111N and does not include a p-type MIS transistor. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a first semiconductor layer to include an n-type MIS transistor and not a p-type MIS transistor as taught by Yokoyama in the semiconductor apparatus of Dote for the purpose of reducing cost and enhancing fabrication efficiency and reliability.
Regarding claim 18, Dote discloses semiconductor apparatus according to claim 1. Yokoyama teaches wherein a first semiconductor layer 111N is a compound semiconductor layer [0676]-[0677].
Regarding claim 21, Dote discloses a device comprising: 
the semiconductor apparatus according to claim 1. Dote does not disclose at least one of: an optical apparatus corresponding to the semiconductor apparatus; a control apparatus that controls the semiconductor apparatus; a processing apparatus that processes a signal output from the semiconductor apparatus; a display apparatus that displays information acquired from the semiconductor apparatus; a storage apparatus that stores the information acquired from the semiconductor apparatus; and a mechanical apparatus that operates based on the information acquired from the semiconductor apparatus. Yokoyama teaches storage apparatus that stores information acquired from the semiconductor apparatus [0633].

Allowable Subject Matter
Claims 2, 3, 6, 7, 8, 9, 11, 12, 13, 14, 15 and 19 are allowed over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Biegelsen et al. US 4,542,397 teaches forming large area arrays with self aligning characteristics due to the axial orientation of the silicon wafer and geometries employed for the chips based on the wafer orientation. 
Hopcroft et al. “What is the Young’s Modulus of Silicon?” Journal of Microelectromechanical Systems, vol. 19, No. 2, April 2010 pp. 229-233 is a study of the elastic moduli of silicon crystal orientations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/           Primary Examiner, Art Unit 2898